Citation Nr: 1123158	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gall bladder disorder.

2.  Entitlement to service connection for a liver disorder.
 
3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a miscarriage.

6.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD).

7.  Entitlement to an effective date earlier than June 6, 2006, for service connection for PTSD.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse and R.N.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1977 to May 1978.

This case comes before the Board of Veterans Appeals (the Board) on appeal from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied the Veteran's claims of entitlement to service connection for PTSD, diabetes, hypertension, internal problems caused by miscarriage, a fatty liver and gall bladder problems.  The Veteran filed a notice of disagreement in regards to the November 2005 rating decision.  She requested review by a decision review officer (DRO).  The Veteran presented personal testimony to a DRO at the RO in January 2007.  The DRO then conducted a de novo review of the claims and confirmed the RO's findings in a February 2007 statement of the case (SOC).  The appeal was perfected with the submission of the Veteran's substantive appeal (VA Form 9) in March 2007.


In December 2007 the Veteran presented sworn testimony during a personal hearing in Washington, D.C. which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In May 2008, the Board remanded this case for additional development.

In an October 2009 rating decision, the RO granted service connection for PTSD at a 30 percent disability rating, effective June 6, 2006.  The Veteran filed a timely notice of disagreement with the disability rating assigned and the effective date for service connection for PTSD.  

The case is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's contentions are based upon an in-service miscarriage which occurred in 1978.  She has claimed that the issues on appeal are due to or residuals of this in-service miscarriage.  However, the Board must also consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet.App. 545, 552 (2008).

As an initial matter, it appears that the Veteran has been receiving ongoing care for several medical issues.  As such, the RO should obtain any current medical records showing treatment for any residuals of her gall bladder removal, her fatty liver, diabetes mellitus, hypertension, back or headache disorders.

With regard to the Veteran's claim for service connection for a gall bladder disorder and for a fatty liver, the Board notes that she was afforded a VA examination in August 2009.  The examiner noted that the Veteran underwent an emergency cholecystectomy, or gall bladder removal, in 1986 for acute cholecystitis with an impacted stone in the cystic duct.  In 2002, she underwent a liver biopsy which revealed that she had steatohepatitis, or a fatty liver.  The examiner opined that the Veteran developed the acute cholecystitis from lithogenic bile associated with her previous recent pregnancy and birth of her son.  In addition, the examiner noted that the Veteran had metabolic problems with her diabetes mellitus and that this was most likely the cause of her fatty liver.  However, the examiner then stated that, in his medical opinion, "it is more likely than not that her biliary tract disease and her steatohepatitis are secondary to metabolic problems arising from lithogenic bile during her pregnancy and her diabetes mellitus."  See VA Examination Report, August 25, 2009.  It appears that the examiner related the Veteran's fatty liver with her diabetes mellitus; however, the Board finds that this statement is unclear as to the examiner's opinion regarding the etiology of the Veteran's gall bladder removal, specifically, whether her gall bladder removal was related to her diabetes mellitus.  In addition, the examiner did not provide a clear opinion as to whether the Veteran has any current residuals of her gall bladder removal or whether she has any manifestations of her fatty liver.  On remand, the Veteran should be afforded another examination to determine whether her gall bladder removal was related to her diabetes mellitus, and to determine whether there are residuals of her gall bladder removal or manifestations of her fatty liver.

In terms of the Veteran's claim for entitlement to service connection for diabetes mellitus and hypertension, the Veteran initially claimed that these disorders were a result of her in-service miscarriage.  However, her representative, in a December 2010 Informal Hearing Presentation, contended that her diabetes mellitus and hypertension were secondary to her PTSD.  As an initial matter, the Board notes that the Veteran has not been informed about what she would need to show to establish service connection on a secondary basis, to include as due to aggravation.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2010).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran must be provided with this notice.  In addition, the Veteran should be afforded with a VA examination to determine whether her diabetes mellitus or hypertension are due to or have been aggravated by her service-connected PTSD.
 
With regard to the Veteran's claim for residuals of a miscarriage, the Veteran has claimed back pain and headaches as a result of her in-service miscarriage.  In its May 2008 remand, the Board instructed the RO to provide the Veteran with a VA examination to determine whether she has any residuals of her in-service miscarriage, to include any disorder of the spine.  The Veteran was provided with a VA spine examination in August 2009.  The examiner reviewed the claims folder and examined the Veteran, and opined that it was unlikely that the Veteran's back pain was related to orthopedic problems that were causally related to service.  The examiner noted, however, that this comment was based on an orthopedic view of the Veteran's x-rays.  He opined that there was no correlation from the reported service injury to a specific orthopedic injury, but that it he could not rule out the potential of neurological injury such as may have occurred from spinal anesthesia such as a spinal cyst.  The examiner concluded that this type of evaluation regarding the spine was beyond the scope of an orthopedic practice.  Therefore, he recommended consideration of a referral for a neurological evaluation for any spinal nerve problem or abnormality of the neurological system that may be contributing to her symptoms that could be related to an anesthesia-related injury.  The Board notes that there is no evidence that the Veteran was ever afforded a neurological examination of her back, as advised by the orthopedic examiner.  In order to appropriately fulfill the duty to assist, the Veteran should be afforded a VA neurological examination to determine whether she has any neurological manifestations in her spine which are the result of the follow-up treatment for her in-service miscarriage, which included a dilation and curettage (D&C) procedure with spinal anesthesia.  It should be noted that the Veteran has claimed that her spinal puncture in service was not done properly, and had to be redone.  In addition, the Veteran has had two children, in 1983 and 1986.  Both pregnancies required Cesarean sections and spinal anesthesia.  Finally, the Veteran has noted that she has been diagnosed with hyper-reflexia, and that this was caused by a spinal cord injury.

The Veteran was also afforded a VA examination to determine whether she had headaches which were related to her in-service miscarriage or the related treatment.  The Veteran was afforded this examination in September 2009.  After reviewing the claims folder and examining the Veteran, the examiner found that the Veteran had chronic daily headaches with medication overuse, and that a relationship with a lumbar spine puncture was speculative.  The examiner noted that he believed that this was a primary headache disorder, most resembling a migraine.  He opined that he found no evidence that the Veteran's headaches were related to any event in service in 1978.  The examiner concluded that it may be that in the setting of a miscarriage and the traumatic events surrounding that, that her headaches have been exacerbated simply due to stressors and depression.  The Board finds that, as the Veteran is service-connected for PTSD, further examination is needed to determine whether the Veteran's headaches are secondary to her service-connected PTSD.  

The Veteran was granted service connection for PTSD at a 30 percent disability rating with an effective date of June 6, 2006 in an October 2009 rating decision.  That same month, the Veteran filed a notice of disagreement (NOD) with the disability rating and effective date assigned.  However, she has not been provided with a statement of the case on these issues.  Because the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issues of the disability rating and effective date assigned in the October 2009 rating decision for her PTSD, those issues may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a corrective notice pursuant to 38 C.F.R. § 3.310 (2010), that informs her of the evidence required to establish a secondary service connection claim, to include on the basis of aggravation in accordance with the holding in Allen, supra.  The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.

2.  The AOJ should ask the Veteran to identify all health care providers that have treated her for her residuals of her gall bladder removal, her fatty liver, diabetes mellitus, hypertension, back or headache disorders.  The AOJ should attempt to obtain records from each health care provider she identifies that might have available records.  If records are unavailable, please have the provider so indicate.

3.  The AOJ should make arrangements for the Veteran to be afforded a VA examination, by the VA examiner who performed the August 2009 examination if possible, to determine whether the Veteran's gall bladder removal and her fatty liver are due to or have been aggravated by her diabetes mellitus.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner should first offer an opinion as to whether the Veteran has any residuals of her gall bladder removal or manifestations associated with her fatty liver.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's her gall bladder removal or her fatty liver are proximately due to, or the result of, her diabetes mellitus, and whether it is at least as likely as not (50 percent or more probability) the Veteran's diabetes mellitus, has aggravated or accelerated her residuals of her gall bladder removal or her fatty liver manifestations beyond its natural progression.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

4.  The AOJ should make arrangements for the Veteran to be afforded a VA examination, by an appropriate examiner, to determine whether the Veteran's diabetes mellitus or hypertension are due to or have been aggravated by her service-connected PTSD.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file and this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's diabetes mellitus or hypertension are proximately due to, or the result of, her service-connected PTSD, and whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected PTSD has aggravated or accelerated her diabetes mellitus or hypertension beyond its natural progression.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

5.  The AOJ should make arrangements for the Veteran to be afforded a VA neurological examination, by an appropriate examiner, to determine whether the Veteran has any neurological disorder of her spine which is due to her in-service miscarriage and subsequent D&C procedure with spinal anesthesia.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file and this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The neurological examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has a neurological disorder of the spine as a result of any incident in service, to include the in-service D&C procedure with spinal anesthesia, began to manifest during service or is etiologically related to the veteran's active duty service in any way.  The examiner should comment on the August 2009 VA spine examiner's opinion, including his discussion of the possibility of a neurological disorder, and the fact that the Veteran has had two pregnancies since service, both of which required deliveries via Cesarean section with spinal anesthesia.  The examiner should also comment on the Veteran's contention that she has been diagnosed with hyper-reflexia, and that this is a result of a spinal cord injury.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed. If the requested medical opinions cannot be given, the examiner should state the reason why.
	
6.  The AOJ should make arrangements for the Veteran to be afforded a VA examination, by an appropriate examiner, to determine whether the Veteran's headaches are due to or have been aggravated by her service-connected PTSD.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file and this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's headaches are proximately due to, or the result of, her service-connected PTSD, and whether it is at least as likely as not (50 percent or more probability) the Veteran's service-connected PTSD has aggravated or accelerated her headaches beyond their natural progression.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

7.  The AOJ should send the Veteran a statement of the case addressing the Veteran's disagreement with the initial disability rating and effective date assigned for her PTSD.  The AOJ should inform the Veteran that in order to complete the appellate process, she should submit a timely substantive appeal to the AOJ.  If the Veteran completes her appeal by filing a timely substantive appeal, the matters should be returned to the Board.

8.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claims.  38 C.F.R. § 3.655 (2010).

The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


